J-A27010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.P., A MINOR, BY HIS PARENTS AND          :   IN THE SUPERIOR COURT OF
    NATURAL GUARDIANS, AARON                   :        PENNSYLVANIA
    PINKSTON, KIMBERLY PINKSTON,               :
    AND AARON PINKSTON, AND                    :
    KIMBERLY PINKSTON, IN THEIR                :
    OWN RIGHT                                  :
                                               :
                       Appellants              :
                                               :   No. 1735 EDA 2020
                                               :
                v.                             :
                                               :
                                               :
    SHERMAN STREET SOCCER, LLC, ALL            :
    SPORTS ENTERPRISES INC, AND                :
    D’HUY ENGINEERING INC                      :

              Appeal from the Order Entered September 2, 2020
     In the Court of Common Pleas of Philadelphia County Civil Division at
                           No(s): No. 200400802


BEFORE: PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY PANELLA, P.J.:                         FILED FEBRUARY 11, 2022

       J.P., a minor, through his parents Aaron and Kimberly Pinkston, and

Aaron and Kimberly Pinkston, in their own right (collectively “the Pinkstons”),

appeal from the order finding venue was improper in Philadelphia County and

transferring venue to Lehigh County.1 We affirm.




____________________________________________


1In the order, the trial court also indicated that venue would be proper in
Chester County or Northampton County.
J-A27010-21


       On January 25, 2020, the Lou Ramos Center in Allentown, Lehigh

County hosted a futsal2 tournament. While playing in a game, J.P. tripped over

side court netting on the floor surface and fell to the ground, sliding knee first

into an unprotected concrete column base, resulting in numerous injuries. The

Pinkstons, who resided in West Chester, Pennsylvania, filed a complaint

sounding in negligence in Philadelphia County, naming Sherman Street

Soccer, LLC, All Sports Enterprises, Inc., and D’Huy Engineering, Inc., as the

defendants. The Pinkstons claimed that venue was proper in Philadelphia

County because All Sports and D’Huy regularly conducted business there.3

       Relevantly, All Sports, which designed and constructed the futsal courts

at the Lou Ramos Center, has its principal place of business in Exton,

Pennsylvania (Chester County). Notably, since 2015, All Sports completed

seven projects in Philadelphia County, but the work was performed by

subcontractors and not All Sports’ employees. Further, D’Huy, an engineering

consulting firm, designed the fit out for the futsal courts. D’Huy has its

principal place of business in Bethlehem, Pennsylvania (Lehigh County). D’Huy



____________________________________________


2We note for purposes of context only that futsal is a term commonly used to
describe a five-on-five game like soccer, but played indoor, with a smaller ball,
and     retaining     boundaries     instead     of     using     walls.    See
https://en.wikipedia.org/wiki/Futsal#Summary_of_rules,         last    accessed
1/25/2022.

3 The Pinkstons did not argue that Sherman Street Soccer, which owns and
operates the Lou Ramos Center and has its principal place of business in
Allentown, Pennsylvania, regularly conducted business in Philadelphia County.

                                           -2-
J-A27010-21


also has two regional offices, one               located in Ambler, Pennsylvania

(Montgomery County) and the other in Wilmington, Delaware. Additionally,

between 2015 and 2020, D’Huy derived a small percentage of revenue from

consulting work in Philadelphia County but did not act as a project manager

on any project.

       All Sports filed preliminary objections, raising various claims, including

improper venue in Philadelphia County. Sherman Street also filed preliminary

objections but did not raise a venue challenge. D’Huy did not file preliminary

objections, and instead filed an answer, wherein it denied all allegations that

it conducts business in Philadelphia County. Following discovery, the trial court

granted All Sports’ preliminary objections regarding its venue challenge and

transferred venue to Lehigh County. The trial court also stated that venue

would be proper in Chester or Northampton County, and that the Pinkstons

could decide where to pursue their action. The remainder of the parties’

preliminary objections were dismissed without prejudice. This appeal

followed.4

       On appeal, the Pinkstons raise the following questions for our review:

       1. Did the trial court err as a matter of law, and thereby abuse its
          discretion, in holding that D’Huy Engineering, Inc. … does not
          regularly conduct business in Philadelphia County, by focusing
          unduly on percentage of revenue and by overlooking the


____________________________________________


4 This Court has jurisdiction to consider this appeal under Pa.R.A.P. 311(c)
(“An appeal may be taken as of right from an order in a civil action or
proceeding changing venue ….”).

                                           -3-
J-A27010-21


         continuous, ongoing and regular engineering work performed
         in Philadelphia County?

      2. Did the trial court err as a matter of law, and thereby abuse its
         discretion, in holding that All Sports Enterprises, Inc. … does
         not regularly conduct business in Philadelphia County, by
         focusing unduly on percentage of Philadelphia projects and by
         overlooking the continuous, ongoing and regular construction-
         work performed in Philadelphia County?

Brief for Appellants at 4.

      We review an order granting preliminary objections asserting improper

venue for an abuse of discretion. See Hangey v. Husqvarna Prof’l

Products, Inc., 247 A.3d 1136, 1140 (Pa. Super. 2021) (en banc). “A

[p]laintiff’s choice of forum is to be given great weight, and the burden is on

the party challenging the choice to show it was improper.” Id. (citation

omitted). “[I]f there exists any proper basis for the trial court’s decision to

grant the petition to transfer venue, the decision must stand.” Id. (citation

omitted).

      We will address the Pinkstons’ claims together. Specifically, the

Pinkstons argue that the trial court abused its discretion in transferring venue

to Lehigh County, because D’Huy and All Sports regularly conduct business in

Philadelphia County, and thus, venue was proper there. See Brief for

Appellants at 20, 31.

      Regarding D’Huy, the Pinkstons contend that the trial court improperly

focused exclusively on the percentage of revenue D’Huy generated from

Philadelphia-based projects in finding that D’Huy did not have the quantity of


                                     -4-
J-A27010-21


contacts with Philadelphia County to establish venue. See id. at 25-29. The

Pinkstons maintain that D’Huy’s engineering services were being utilized on a

regular basis in Philadelphia County. See id. at 27, 29. The Pinkstons further

assert that D’Huy had quality contacts with Philadelphia County, noting that

D’Huy was certified and licensed by the City of Philadelphia as a Minority

Business Enterprise; D’Huy indicated, through its social media sites, corporate

newsletters, corporate website, and news articles, that it conducted

substantial business in Philadelphia; and D’Huy provided its core business of

consulting services in Philadelphia. See id. at 22-25; see also id. at 23

(arguing that D’Huy’s admissions of work in Philadelphia do not constitute

incidental advertising). The Pinkstons also claim that D’Huy’s failure to file

preliminary objections in the instant case established that it had no intention

of disputing venue in Philadelphia County. See id. at 31. Finally, the Pinkstons

argue that in Buccafuri v. Clark Artistic Iron, Inc. et al., Phila C.C.P.

Docket No. 190903599, a different judge in Philadelphia County entered an




                                     -5-
J-A27010-21


order finding that D’Huy regularly conducts business in Philadelphia County.5

See id. at 29-30.6

       Likewise, the Pinkstons argue that the trial court improperly relied on

the percentage of total projects as the principal basis for concluding that All

Sports did not regularly conduct business in Philadelphia County. See id. at

31-32, 37. The Pinkstons highlight that All Sports derived hundreds of

thousands of dollars of revenue from Philadelphia County through seven

projects within the context of its business in Philadelphia between 2015 and

2019, directed and oversaw work in Philadelphia County, and would accept

work that became available in Philadelphia. See id. at 32-37. The Pinkstons

assert that such evidence confirms that All Sports performs regular business

in Philadelphia in sufficient quality and quantity to render venue proper. See

id. at 33, 38.


____________________________________________


5 The Pinkstons have included the order in question in their brief. While D’Huy
is listed as a defendant in that action, the order itself states the following:

       AND NOW, this 19th day of October 2020, upon consideration of
       the preliminary objections of defendant Skepton Construction,
       Inc. to plaintiffs amended complaint, and any response, it is
       hereby ORDERED that the preliminary objections are OVERRULED.
       Skepton Construction, Inc. shall file an answer to plaintiffs
       amended complaint within 20 days of the docketing of this order.

Order, 10/19/20.

6The Pennsylvania Association for Justice (“PAJ”) has filed an amicus brief in
support of the Pinkstons. The PAJ largely echoes the Pinkstons’ brief and
argues that venue is proper in Philadelphia County because D’Huy regularly
conducts business there.

                                           -6-
J-A27010-21


      A civil action may be brought against all defendants in any county in

which venue may be laid against any one of the defendants “under the general

rules.” Pa.R.C.P. 1006(c)(1). Rule 2179, which governs venue in cases against

corporate entities, states in relevant part, that “a personal action against a

corporation or similar entity may be brought in and only in . . . a county where

it regularly conducts business[.]” Pa.R.C.P. 2179(a)(2). “[I]n the venue

context, regularly does not mean principally, and a defendant may perform

acts regularly even though these acts make up a small part of its total

activities.” Hangey, 247 A.3d at 1141 (citation and quotation marks omitted).

“In determining whether venue is proper under this rule, courts employ a

quality-quantity analysis.” Id. (citation and quotation marks omitted); see

also Zampana-Barry v. Donaghue, 921 A.2d 500, 503 (Pa Super. 2007)

(“A business entity must perform acts in a county of sufficient quality and

quantity before venue in that county will be established.”). “The term ‘quality

of acts’ means those directly, furthering, or essential to, corporate objects;

they do not include incidental acts.” Hangey, 247 A.3d at 1141 (citation

omitted). “To satisfy the quantity prong of this analysis, acts must be

sufficiently continuous so as to be considered habitual.” Id. (citation and

quotation marks omitted). Moreover, in addressing the quantity prong, this

Court explained the significance of the percentage of a company’s business

conducted in the county as follows:

      The percentage of a company’s overall business that it conducts
      in a given county, standing alone, is not meaningful and is not

                                      -7-
J-A27010-21


      determinative of the “quantity” prong. Each case turns on its own
      facts, and we must evaluate evidence of the extent of a
      defendant’s business against the nature of the business at issue.
      A small or local business may do all of its work in just a few
      counties or even a single one, while a large business may span
      the entire nation. Indeed, the percentage of sales a multi-billion-
      dollar company makes in a particular county will almost always be
      a tiny percentage of its total sales. Courts thus should not consider
      percentages in isolation. Rather, courts must consider all of the
      evidence in context to determine whether the defendant’s
      business activities in the county were regular, continuous, and
      habitual.

Id. at 1142.

      Here, the trial court summarized the evidence of contacts by D’Huy and

All Sports with Philadelphia County and its legal conclusions as follows:

            The undisputed facts are, since 2015, All Sports has entered
      into seven (7) business contracts to conduct work in Philadelphia
      County. [] All Sports, in that same time, took on approximately
      one hundred fifty (150) total projects…. [T]he Philadelphia
      projects amounted to a mere 1.67% of All Sports total [revenue]
      throughout the years 2015 to 2020. Those contracts provided the
      following revenues to All Sports: 2015 — Grandview Condo
      Association $13,350; 2015 — The Shirt Corner $15,500; 2017 —
      Versailles Apartments $36,752; 2018 — The Phield House
      $285,868; 2018 — Schlessinger Table Tennis $7,942; 2019 — Pan
      Am Charter $68,139; 2019 — Elite Sports Factory $74,400.

            Furthermore, all of the physical work done for the All Sports
      projects in Philadelphia was done by subcontractors, not
      employees of All Sports. And the approximate amount of days
      those subcontractors were on site were approximately 30 to 35
      days total…. Seven contracts over the course of five years [are]
      not the type of “continuous and sufficient” contacts that rise to
      the level of regularly conducting business. Furthermore, the
      underlying incident happened in January of 2020 and the instant
      lawsuit was filed on April 17, 2020…. While acknowledging the
      COVID-19 pandemic may have had an impact on All Sports’
      business, it would be inappropriate to speculate as to what might
      have occurred if not for the pandemic.


                                      -8-
J-A27010-21


           This Court can only look at the facts as presented, which
     indicate All Sports has only had seven projects in Philadelphia,
     over a five[-]year period, which took only 30-35 days total to
     complete. Furthermore, only two of those projects occurred in
     2019, the year leading up to the underlying matter. [The
     Pinkstons were] unable to demonstrate All Sports conducts
     regular and substantial business in Philadelphia County at the time
     of the underlying accident. Therefore, venue, as to All Sports, is
     inappropriate in Philadelphia County.

           D’Huy has a principal place of business in Bethlehem,
     Pennsylvania, which is in Lehigh County[,] Pennsylvania. D’Huy
     also has two regional offices, one located in Ambler, Pennsylvania
     (Montgomery County) and the other in Wilmington, Delaware….
     [The Pinkstons] reference[] other statements made by D’Huy on
     their website, social media feeds, and corporate newsletters in
     which they reference doing work in Philadelphia County. However,
     mere advertisements or statements cannot constitute the quality
     and quantity of contact needed to support proper venue. [Purcell
     v. Bryn Mawr Hosp., 579 A.2d 1282, 1287 (Pa. 1990).]

           A trial court must distinguish between collateral acts, which
     merely aid the main purpose of the corporation, and direct acts,
     which are necessary to the existence of the corporation. Id. at
     1285. The direct actions taken by D’Huy include business
     contracts for consulting work [in] Philadelphia. M. Arif Fazil, the
     President of D’Huy, gave testimony in which he provided the total
     revenue derived from projects in Philadelphia County from 2015
     until 2020 as well as an explanation of the nature of D’Huy’s
     business.

              D’Huy is a “consulting engineering firm” which “oversee[s]
     projects on behalf of the client as the owner’s rep. They’re
     basically agency style projects, management, not at risk, agency
     styled as a professional representative for the owner.” Fazil
     Deposition at 10. Due to the nature of their business largely
     revolving around consulting, D’Huy is able to do most of their work
     from their offices in Bethlehem, P[ennsylvania], absent the
     occasional site visit to Philadelphia. Furthermore, D’Huy is actually
     providing consulting for other engineering companies who have
     the contract to work for the ultimate client. For example, although
     it is listed [that] D’Huy does business with the Philadelphia Water
     Department, D’Huy is actually contracted to do business with an


                                     -9-
J-A27010-21


     entity named Arcadis. D’Huy does not serve as a “project
     manager” for any projects in Philadelphia.

            Over the course of the past six years, D’Huy consulted on
     roughly twenty projects in Philadelphia. The projects in
     Philadelphia, in which D’Huy served as a consultant for another
     engineering company who had a contract with a Philadelphia
     based client, have provided minimal revenue for D’Huy. In 2015,
     out of $7,280,654.38 of D’Huy’s revenue, $56,403 came from
     Philadelphia based projects, amounting to .774% of total revenue.
     In 2016, out of $8,582,159.52 of D’Huy’s revenue, $44,202.36
     came from Philadelphia based projects, amounting to .5150% of
     total revenue. In 2017, out of $10,650,090.15 of D’Huy’s revenue,
     $37,828.54 came from Philadelphia based projects, amounting to
     .3552% of total revenue. In 2018, out of $10,465,841.35 of
     D’Huy’s revenue, $158,838.18 came from Philadelphia based
     projects, amounting to 1.5177% of total revenue. In 2019,
     $12,247,607.35 of D’Huy’s revenue, $179,865.35 came from
     Philadelphia based projects, amounting to 1.4686% of total
     revenue. Finally, in 2020, out of $637,275.01 of D’Huy’s revenue,
     $4,529.23 came from Philadelphia based projects, amounting to
     .9673% of D’Huy’s total revenue. When considering the type of
     work D’Huy conducts and the small percentage of revenue derived
     from work in Philadelphia, th[e trial c]ourt did not abuse its
     discretion in determining D’Huy does not regularly conduct
     business in Philadelphia….

            Th[e trial c]ourt notes there is no bright-line percentage
     cutoff for the quantity test. Each case must be determined on its
     own unique facts and circumstances, not on an arbitrary numerical
     limit. The facts show a clear absence of regularity in which either
     All Sports or D’Huy conducted business in Philadelphia…. Thus,
     venue was properly transferred to Lehigh County.

Trial Court Opinion, 2/24/21, at 5-8 (emphasis, footnotes, and some citations

and quotation marks omitted).

     Here, the trial court did not rely exclusively on evidence of the

percentage of All Sports’ or D’Huy’s business that occurred in Philadelphia

County when addressing the quantity prong of the regularly-conducts-


                                   - 10 -
J-A27010-21


business analysis. Indeed, the trial court highlighted that All Sports’ projects

in Philadelphia were done by subcontractors, not its employees over a 5-year

period; All Sports had no projects in Philadelphia in 2020, the year that J.P.

suffered his injuries; and D’Huy is a consulting engineering firm that oversees

projects on behalf of its clients but does not serve as a project manager on

any projects in Philadelphia. Furthermore, All Sports and D’Huy do not

maintain an office in Philadelphia, have any employees in Philadelphia, and do

not pay taxes in Philadelphia. Thus, in addition to the percentage of business

conducted in Philadelphia County, the trial court cited other evidence to

support its determination that acts by All Sports and D’Huy were not

continuous and habitual in Philadelphia County.

      There also exists a proper basis for the trial court’s finding that All Sports

and D’Huy did not have quality contacts with Philadelphia County, as any visits

by D’Huy or All Sports to Philadelphia, as well as D’Huy’s statements on its

website and corporate newsletters, were incidental acts, and not direct acts.

Neither company was involved in direct action in Philadelphia. D’Huy’s visits

were brief and essentially perfunctory. Moreover, the Pinkstons do not

establish that D’Huy’s licensure as a Minority Business Enterprise in

Philadelphia, alone, or in conjunction with the above facts, evidence quality

contact with Philadelphia County. Therefore, reviewing the specific facts of

the instant case, we conclude that the trial court did not abuse its discretion

in sustaining All Sports preliminary objections raising improper venue on the


                                      - 11 -
J-A27010-21


basis that none of the named defendants regularly conducted business in

Philadelphia County.

      Additionally, the fact that D’Huy did not file preliminary objections in

this matter does not waive the venue issue on behalf of the remaining

defendants or preclude All Sports from raising the issue. See Schultz v. MMI

Prod., Inc., 30 A.3d 1224, 1229 (Pa. Super. 2011) (holding that one

defendant’s failure to object to improper venue does not have the effect of

establishing proper venue for the remaining defendants, as it would permit

one defendant to unilaterally deprive another party of an opportunity to object

to an improper forum).

      Finally, the Pinkstons have not demonstrated that the Buccafuri case

has any applicability to the instant case. Notably, the cited Buccafuri order

does not provide any basis for the trial court’s decision and does not

affirmatively state that D’Huy regularly conducts business in Philadelphia.

Indeed, D’Huy is only one of multiple defendants listed in the docket sheets;

we have no way to discern what defendant’s or defendants’ contacts were

ruled upon. It is entirely possible, on this record, that another defendant in

that matter had significantly greater contacts with Philadelphia than D’Huy.

      Based upon the foregoing, we affirm the trial court’s order finding venue

was improper in Philadelphia County.

      Order affirmed.




                                    - 12 -
J-A27010-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                          - 13 -